              Case 2:20-cv-00032-RSL Document 62 Filed 08/03/20 Page 1 of 5



 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7
      STEVE KIM, individually and on behalf of
      all others similarly situated,                            NO. C20-0032RSL
 8
                           Plaintiffs,
 9
                                                                ORDER DENYING PLAINTIFFS’
                    v.                                          MOTION FOR PROTECTIVE
10
                                                                ORDER
      U.S. BANCORP, et al.,
11
                           Defendants.
12

13

14          This matter comes before the Court on “Plaintiffs’ Motion for Protective Order” to
15
     prevent defendants from conducting discovery before they respond to plaintiffs’ motion for
16
     conditional certification under the Fair Labor Standards Act (“FLSA”). Dkt. # 50. Employees
17
     who seek to recover unpaid compensation under the FLSA may file suit individually and on
18

19   behalf of others similarly situated. 29 U.S.C. § 216(b). In contrast to class actions brought

20   pursuant to Fed. R. Civ. P. 23, FLSA collective actions are “opt-in,” meaning that employees
21   who seek to join the action must file a written consent with the district court. Busk v. Integrity
22
     Staffing Solutions, Inc., 713 F.3d 525, 528 (9th Cir. 2013). District courts in the Ninth Circuit
23
     apply a two-tiered approach to certification of an FLSA collective action. Troy v. Kehe Food
24
     Distribs., Inc., 276 F.R.D. 642, 649 (W.D. Wash. 2011); In re Wells Fargo Home Mortg.
25

26   Overtime Pay Litig., 527 F. Supp.2d 1053, 1070-71 (N.D. Cal. 2007); Wynn v. Nat’l Broad. Co.,

27
     ORDER DENYING MOTION FOR
28   PROTECTIVE ORDER - 1
              Case 2:20-cv-00032-RSL Document 62 Filed 08/03/20 Page 2 of 5



 1   Inc., 234 F. Supp.2d 1067, 1082 (C.D. Cal. 2002).
 2          First, a district court determines whether potential class members are similarly situated
 3
     such that a collective action should be certified for the purpose of sending out notice of the
 4
     action and providing an opportunity to opt-into the litigation. Troy, 276 F.R.D. at 649. At this
 5

 6   notice stage, the district court requires “little more than substantial allegations, supported by

 7   declarations or discovery, that the putative class members were together the victims of a single
 8   decision, policy or plan.” Id. (internal quotation marks omitted). The standard at this phase is
 9
     fairly lenient; “plaintiffs need only establish a ‘reasonable basis for their claim of classwide’
10
     injury.” Khadera v. ABM Indus., Inc., 701 F. Supp.2d 1190, 1194 (W.D. Wash. 2010) (quoting
11
     Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1218 (11th Cir. 2001)). Because there is often
12

13   little evidence before the court at this stage, the court generally relies on the pleadings and

14   affidavits submitted by the parties in deciding whether potential plaintiffs should receive notice.
15   Bollinger v. Residential Capital, LLC, 761 F. Supp.2d 1114, 1119 (W.D. Wash. 2011).
16
            The second stage occurs, if at all, on defendant’s motion to decertify after discovery is
17
     completed. Id. At that point, the district court employs a stricter standard to determine whether
18
     the plaintiffs are, in fact, similarly situated, considering factors such as the specific duties and
19

20   conditions of employment of the individual plaintiffs and the various defenses available to the

21   defendant with respect to the individual plaintiffs. Troy, 276 F.R.D. at 649; Romero v. Producers
22   Dairy Foods, Inc., 235 F.R.D. 474, 482 (E.D. Cal. 2006). If, in light of the additional evidence
23
     acquired during discovery, the Court determines that plaintiffs are not similarly situated, it may
24
     decertify the class and dismiss the opt-in plaintiffs without prejudice. Romero, 235 F.R.D. at
25
     482.
26

27
     ORDER DENYING MOTION FOR
28   PROTECTIVE ORDER - 2
              Case 2:20-cv-00032-RSL Document 62 Filed 08/03/20 Page 3 of 5



 1          This statement of the law was adopted by the undersigned in Wilson v. Maxim Healthcare
 2   Servs., Inc., Cause No. 14-0789RSL, Dkt. # 28 at 2-4 (W.D. Wash. August 18, 2014), and
 3
     remains good law. In Wilson, however, the defendant sought a two month delay in which to
 4
     conduct limited discovery and draft its response to plaintiffs’ pending motion for conditional
 5

 6   certification. The Court found that delay was inappropriate and would prejudice plaintiffs.

 7   Conditional certification for a FLSA class under § 216(b) is different than traditional Rule 23
 8   classes in that the statute of limitations for class members is not tolled automatically by the filing
 9
     of the complaint. Thus, conditional certification and the sending of notice are vitally important to
10
     the rights of putative class members who risk being barred by the statute of limitations unless
11
     and until they file a consent to join. Because an expeditious determination of the conditional
12

13   certification issue is essential to protecting rights afforded by the FLSA and because Maxim

14   Healthcare failed to show any grounds to deviate from the settled two-step approach, its request
15   for a two month continuance was denied.
16
            In this case, however, defendants have not requested a delay in consideration of the
17
     conditional certification motion. Rather, they affirmatively assert that they are simply “to
18
     engaging in discovery the Federal Rules of Civil Procedure expressly permit” without impacting
19

20   the schedule on which the conditional certification motion is briefed. Dkt. # 52 at 2. In reality,

21   defendants’ discovery has already impacted the briefing schedule, with the parties agreeing to
22   continue the conditional certification motion until this discovery dispute is resolved.
23
     Nevertheless, the Court agrees that (a) discovery may be joined now that the parties have
24
     conducted their Rule 26(f) conference and (b) plaintiffs’ preferences for the order in which
25
     discovery proceeds are not binding on defendants and do not constitute “good cause” for a
26

27
     ORDER DENYING MOTION FOR
28   PROTECTIVE ORDER - 3
              Case 2:20-cv-00032-RSL Document 62 Filed 08/03/20 Page 4 of 5



 1   protective order. See Fed. R. Civ. P. 26(c)(1).
 2          Plaintiffs’ motion for protective order is therefore DENIED with the caveat that
 3
     consideration of the conditional certification motion is not, as a legal matter, contingent on
 4
     completion of the discovery served to date. Defendants will be bound by the limitations imposed
 5

 6   by Rule 30, including the requirement that leave of Court be obtained if they seek to depose a

 7   person, entity, or party more than once.
 8

 9
            On July 16, 2020, the parties submitted a stipulation regarding the impacts and effects of
10
     the Court’s ruling on plaintiffs’ motion for protective order. Dkt. # 57. The Court issued an order
11
     consistent with the parties’ stipulation. Dkt. # 58. Absent the stipulation and order, the Court
12

13   would have held the defendants to the prior briefing schedule regardless of the discovery sought

14   and the subsequent motion for protective order. The Court prefers and encourages parties to
15   work together on scheduling, however, especially during these difficult COVID-19 times. Even
16
     though the stipulation and order were based on the mistaken belief that a denial of plaintiffs’
17
     motion would require completion of the noted discovery before the conditional certification
18
     motion could be considered, the Court will honor the parties’ agreement. Now that the motion
19

20   for protective order has been denied, Mr. Kim and the opt-in plaintiffs whose depositions have

21   already been noted will sit for their depositions on a mutually agreeable schedule, and
22   defendants’ opposition to the pending motion for conditional certification shall be due 18 days
23
     after the last deposition is completed. The parties shall work cooperatively to schedule the
24
     depositions and renote the conditional certification motion on the Court’s calendar.
25

26

27
     ORDER DENYING MOTION FOR
28   PROTECTIVE ORDER - 4
           Case 2:20-cv-00032-RSL Document 62 Filed 08/03/20 Page 5 of 5



 1       For all of the foregoing reasons, plaintiffs’ motion for a protective order (Dkt. # 50) is
 2   DENIED.
 3

 4       DATED this 3rd day of August, 2020.
 5

 6

 7                                           A
                                             Robert S. Lasnik
 8                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING MOTION FOR
28   PROTECTIVE ORDER - 5
